Case 19-11626-KG   Doc 296-1   Filed 09/04/19   Page 1 of 6




                      EXHIBIT 1

                      Stipulation
               Case 19-11626-KG              Doc 296-1         Filed 09/04/19          Page 2 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELA~'VARE


In re:                                                                   ) Chapter 11

PES HOLDINGS,LLC, et al.,l                                               ) Case No. 19-11626(KG)

                                     Debtors.                            ) (Jointly Administered)


                  STIPULATION BETiJVEEN PHILADELPHIA
             ENERGY SOLUTIONS REFINING AND MARKETING LLC,
       ICBC STANDARD BANK PLC,AND PHILLIPS 66 PARTNERS HOLDINGS
    LLC RELATING TO THE TERMINAL SERVICES AND CONSENT AGREEMENTS

         This stipulation (the "Stipulation") is entered into this 30th day of August, 2019 by and

between Philadelphia Energy Solutions Refining and Marketing LLC("PESRM"),ICBC Standard

Bank Plc ("ICBCS"), and Phillips 66 Partners Holdings LLC ("Phillips 66," and together with

PESRM and ICBCS,the "Parties"). The Parties hereby stipulate as follows:

     WHEREAS,PESRM and Phillips 66 are parties to the Terminal Services Ags^eencent dated as

of February 1, 2019(the "Terminal Services Agreement"); and

     `J4'HEREAS, the Parties are parties to the Third Party Consent and Access Agreement dated

as of June 3, 2019 (the "Third Party Consent Agreement"); and

     V1'H~REAS, PESRM provided Phillips 66, prior to the Petition Date (as defined below),

with Performance Assurance (as defined in the Terminal Services Agreement) in the form ofcash

collateral, in the amount of $224,112(the "Cash Collateral Amount"); and




l    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
     number, are: PES Holdings, LLC (8157); North Yard GP,LLC (5458); North Yard Logistics, L.P.(5952); PES
     Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
     Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors'
     service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.
             Case 19-11626-KG          Doc 296-1      Filed 09/04/19      Page 3 of 6




   WHEREAS, approximately $237,680.45 is due to Phillips 66 under the Terminal Services

Agreement as of the date herein (the "Overdue Balance Amount"), comprised of (i) June 2019

storage services fee of $58,285.36;(ii) July 2019 storage services fee of $56,028.00;(iii) transmix

storage fee for the months of February through July 2019 of$10,029.36;(iv) August 2019 storage

fee of $56,028.00; (v) August 2019 transmix storage fee of $2,514.30; and (vi) tank cleaning

expenses of $54,795.43; and

    WHEREAS,Phillips 66 Company, an affiliate of Phillips 66, wishes to purchase the transmix

product from ICBCS in Phillips 66's tanks (the "Transmix") on a date (the "Transaction Date")

before or as soon as practicable after the execution of this Stipulation; and

    WHEREAS, the Parties wish to terminate the Terminal Services Agreement and the Third

Party Consent Agreement; and

    WHEREAS, on July 21, 2019, the above-captioned debtors and debtors in possession

(the "Debtors")filed a voluntary petition for relief under chapter 11 oftitle 11 ofthe United States

Code with the United States Bankruptcy Court for the District of Delaware (the "Court")

    NOW THEREI+ORE, upon consent and agreement of the Parties by their attorneys and

authorized officials, it is hereby agreed as follows:

        1.     The Terminal Services Agreement and the Third Party Consent Agreement shall be

deemed terminated and rejected on the later of the execution of this Stipulation or the Transaction

Date.

        2.      Within five (5) days of the entry of the Order approving the Stipulation:

(a)Phillips 66 shall recoup the Overdue Balance Amount against the Cash Collateral Amount; and

(b)PESRM shall pay Phillips 66 in the amount of$13,568.45, which reflects the Overdue Balance

Amount minus the Cash Collateral Amount.




                                                  2
            Case 19-11626-KG          Doc 296-1      Filed 09/04/19      Page 4 of 6




       3.      In the period oftime, if any,following the execution of the Stipulation through and

including the Transaction Date (the "Transition Period"), PESRM shall not incur any fees, costs,

or charges in connection with the Terminal Services Agreement, with the exception of transmix

storage fees accrued during and on account of the Transition Period (the "Transition Storage

Fees"), if any. Phillips 66 is authorized, effective upon execution of this Stipulation, to contract

with third parties for the use of any capacity not used for the benefit of PESRM during

the Transition Period (such benefits, if any, are being paid for by the Transition Storage Fees).

       4.      Any and all of PESRM's existing obligations under the Terminal Services

Agreement shall be forever released and deemed satisfied upon payment in full of the Overdue

Balance Amount to and any Transition Storage Fees, if any. PESRM shall pay the Transition

Storage Fees,if any, to Phillips 66 within five(5)days after receiving an invoice from Phillips 66.

       5.      Notwithstanding anything to the contrary herein, if the Transaction Date occurs at

any time after September 1, 2019, the Third Party Consent Agreement shall not be deemed

terminated until payment in full of the Transition Storage Fees.

       6.      This Stipulation resolves any and all disputes the Parties had or have with regard to

the Terminal Services Agreement and the Third Party Consent Agreement, and the Parties agree

to release each other from any and all actions, claims, causes of action, complaints, grievances,

controversies, demands, rights, liens, indemnities, interests, guaranties, suits, obligations,

liabilities, damages,judgments,accounts, defenses, or offsets, ofany kind or character whatsoever,

whether known, unknown, contingent or noncontingent, matured or unmatured, suspected or

unsuspected, liquidated or unliquidated, assertable directly or derivatively, whether arising in

contract or in tort, in law or in equity, or pursuant to any other theory of law that such person or




                                                 3
             Case 19-11626-KG          Doc 296-1      Filed 09/04/19      Page 5 of 6




entity would have been legally entitled to assert (whether individually or collectively), resulting

from or attributable to the Terminal Services Agreement and the Third Party Consent Agreement.

       7.      This Stipulation shall be immediately binding on the Parties upon its execution but

shall not become effective until entry of an order approving this Stipulation.

               The Court retains exclusive jurisdiction to resolve any dispute arising from or

related to the interpretation or enforcement of this Stipulation.

       9.      This Stipulation may be executed in multiple counterparts, each of which shall be

deemed an original, but all of which together shall constitute -one and the same document.


                            Remainder ofpage intentionally left blank.]




                                                  D
                  Case 19-11626-KG         Doc 296-1     Filed 09/04/19    Page 6 of 6




Dated: August 30, 2019


/s/ Candace S. Schiffman                           /s/ Nacif'Taousse
Candace S. Schiffman                               Nacif Taousse
Senior Counsel                                     KIRKLAND & ELLIS LLP
PHILLIPS 66 COMPANY                                KIRKLAND & ELLIS INTERNATIONAL LLP
2331 City West Blvd.                               601 Lexington Avenue
Houston, TX 77042                                  New York, New York 10022
Telephone: (832)765-1241                           Telephone: (212)446-4800
Facsimile:    (832)765-9875                        Facsimile:     (212)446-4900
Email:         candace.schiffman@p66.com           Email:         naci£taousse@kirkland.com

Cozrszsel to Phillips 66 Partners Holdings LLC         Counsel to the Debtors any'Debtors in Possession
and Phillips 66 Company



/s/Bran R. Podzius
Ray C. Schrock, P.C.
David N. Griffiths
Bryan R. Podzius
WEIL,GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, NY 10153
Telephone: (212) 310-8000
Facsimile: (212)310-8007
Email: ray.schrock@weil.com
       david.griffiths@weil.com
       bryan.podzius@weil.com

Counselfor ICBC Standard Bank Plc
